IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                             _____________________                    United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                No. 16-40772                         November 2, 2017
                            _____________________
                                                                        Lyle W. Cayce
                                                                             Clerk
 GEORGE ALVAREZ,
                                                           Plaintiff − Appellee
 v.


 THE CITY OF BROWNSVILLE,
                                                           Defendant − Appellant

                          __________________________

              Appeal from the United States District Court for the
                         Southern District of Texas
                         __________________________

                 ON PETITION FOR REHEARING EN BANC

              (Opinion June 26, 2017, 5 Cir., 2017, 860 F.3d 799)

Before STEWART, Chief Judge, JONES, SMITH, DENNIS, CLEMENT,
PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES, HIGGINSON
and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.